DETAILED ACTION
The communication dated 9/21/2020 has been entered and fully considered.
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claim 1, Digman et al. U.S. Publication 2020/0085278, the closest prior art, differs from the instant claims in failing to teach that the tubular spray element and the rotatable docking port are coupled to one another through a slip ring alignment arrangement including first and second mating members respectively coupled to the connector of the tubular spray element and the rotatable docking port, the first and second mating members being movable along respective first and second circular paths within a common plane that is substantially transverse to the axis of rotation of the rotatable docking port when the connector of the tubular spray element is received within the rotatable docking port such that rotation of the rotatable docking port by the docking port drive in a first direction causes the first and second mating members to come into contact with one another to rotationally align the tubular spray element relative to the rotatable docking port and thereafter rotate the tubular spray element in the first direction while the first and second mating members are in contact with one another. Furthermore, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dishwasher taught by Digman as claimed.
Claims 2-15 are allowed as they are dependent upon allowed claim 1.
As for claim 16, Digman et al. U.S. Publication 2020/0085278, the closest prior art, differs from the instant claims in failing to teach a slip ring alignment arrangement including first and second mating members respectively coupled to the connector of the rotatable conduit and the drive member, the first and second mating members being movable along respective first and second circular paths within a common plane that is substantially transverse to the axis of rotation of the drive member when the connector of the rotatable conduit is received within the docking port such that rotation of the drive member in a first direction causes the first and second mating members to come into contact with one another to rotationally align the rotatable conduit relative to the drive member and thereafter rotate the rotatable conduit in the first direction while the first and second mating members are in contact with one another. Furthermore, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dishwasher taught by Digman as claimed.
Claims 17-20 are allowed as they are dependent upon allowed claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711